Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed November 25, 2020, is a reissue of U.S. Patent 10,137,117 (hereinafter the ‘117 patent), which issued from U.S. application Serial No. 15/683,127 (the ‘127 application) with claims 1-22 on November 27, 2018.
The ‘127 application, filed Aug. 22, 2017, is a division of application No. 14/840,690 (the ‘690 application), filed on Aug. 31, 2015, now U.S. Patent 9,889,124 (the ‘124 patent), which is a division of application No. 14/069,850 (the ‘850 application), filed on Nov. 1, 2013, now U.S. Patent 9,119,786 (the ‘786 patent), which is a continuation-in-part of application No. PCT/EP2012/068958, filed on Sep. 26, 2012.

Statement Under 37 CFR 3.73(c)
The statement under 37 CRF 3.73(c) filed 11/25/2020 is objected to because it does not provide the correct “Filed/Issue Date” at the top of the form.  The form lists “November 25, 2020”, which does not correspond to the filing date or issue date of the ‘117 patent.  The correct filing/issue dates are 08/22/2017 and 11/27/2018.   Accordingly, a new statement under 37 CRF 3.73(c) is required.

Information Disclosure Statement (IDS)
Several foreign patent documents have been crossed out, i.e., not considered, for the IDS filed 02/26/2021.  A copy of the documents did not accompany the IDS, nor could the documents be located in the four ancestor U.S. applications cited in the cover letter accompanying the IDS.

Non-Compliant Amendment
The amendment to the claims filed 11/25/2020 does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
The non-compliance issue is as follows:
	Claims 23-34 are new relative to the issued claims of the ‘117 patent and thus, must be underlined in their entirety.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-34 directed to compositions and methods.  Claims 1, 23, 26, 28 and 30, as presented in the non-compliant amendment of 11/25/2020 are representative and reproduced below:
1. (As Patented)  A composition of crystalline N-[5-(aminosulfonyl)-4-methyl-1,3- thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate particles of the following formula


    PNG
    media_image1.png
    188
    313
    media_image1.png
    Greyscale


having a purity of > 99%, 
wherein said particles in the composition have a particle size range from 2 µm to 500 µm, a particle size distribution which is defined by d(0.1) from 2 to 100 µm, d(0.5) from 30 to 210 µm and d(0.9) from 70 to 400 µm and a specific surface area of less than 1.0 m2/g.

23. (New)  Crystalline N-[5-(aminosulfony])-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate of the following formula

    PNG
    media_image2.png
    177
    310
    media_image2.png
    Greyscale

obtained by a process comprising the following steps
a) providing a mixture of an organic solvent and water containing N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methy]-2-[4-(2-pyridinyl)phenyl]-acetamide,
b) adding methanesulfonic acid at an elevated temperature to the mixture of step a to obtain a supersaturated solution of the mesylate of N-[5-(aminosulfonyl)-4-methyl- 1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]-acetamide,
c) optionally adding seed crystals of N-[5-(aminosulfonyl)-4-methy]-1,3-thiazol-2-yl]-N- methyl-2-[4-(2-pyridinyl)phenyl]acetamide mono methane-sulfonic acid monohydrate at an elevated temperature between 30°C and 90°C to the supersaturated solution obtained in step b,
d) optionally stirring the supersaturated solution obtained in step b or step c,
e) cooling the supersaturated solution obtained in step b, step c or step d to room temperature,
f) filtering off the resulting crystals and washing the crystals with alcohol/water, and
g) optionally drying the crystals under vacuum at a temperature between 20°C and 60°C.

26. (New)  A method for the treatment and/or prophylaxis of an infectious disease and/or prevention of transmission of an infectious disease, comprising administering to a subject in need thereof an effective amount of the crystalline N-[5-(aminosulfonyl)-4- methyl-1,3-thiazol-2-yl]-N-methy]-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate according to claim 23.

28. (New)  A pharmaceutical composition containing the crystalline N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]acetamide mono methanesulfonic acid monohydrate according to claim 23 and one or more pharmaceutically acceptable carriers.

30. (New)  A method for the treatment and/or prophylaxis of an infectious disease and/or prevention of transmission of an infectious disease, comprising administering to a subject in need thereof an effective amount of the pharmaceutical composition according to claim 28.

As noted above, claim 23 is directed to crystalline “N-[5-(aminosulfony])-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate”.  This term is defined in the ‘117 patent specification.  According to col. 10, lines 30-42 of the ‘117 patent (emphasis added): 
As used herein the term[] …  ‘N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate’ refers to the crystalline N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]-acetamide mono methanesulfonic acid monohydrate having the PSD [i.e., particle size distribution], PSR [i.e., particle size range] and SSA [i.e., specific surface area] as defined herein.

The paragraph bridging cols. 2 and 3 of the ‘117 patent specification teaches that the inventive crystalline N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono mesylate monohydrate has a PSR from 1 to 500 µm, a PSD which is defined by d(0.1) from 2 to 100 µm, d(0.5) from 30 to 210 µm and d(0.9) from 70 to 400 µm and an SSA of less than 1.0 m2/g.  See also col. 4, line 11 through col. 6, line 45 which teaches “[t]he synthesis of N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate”.  In particular, as noted at col. 6, lines 31-46 (emphasis added):
The free base of N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide is thereafter most preferably converted (as step C) to the so far unknown monohydrate of the mono mesylate salt of N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]acetamide.  The obtained N-[5-(amino-sulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)phenyl]acetamide mono mesylate monohydrate is then formulated as particles having a particle size in the range from 1 μm to 500 μm and a particle size distribution defined by d(0.1) from 2 to 100 μm, d(0.5) from 30 to 210 μm and d(0.9) from 70 to 400 μm and a specific surface area of the particles less than 1.0 m2/g, and more preferably a PSD defined by d(0.1) from 10 to 75 μm, d(0.5) from 100 to 175 μm, d(0.9) from 200 to 350 μm with a SSA of the particles less than 0.3 m2/g.

Accordingly, the “crystalline N-[5-(aminosulfony])-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate” in claim 23 and its dependent claims is a distribution of particles, i.e., a composition, not a single particle, and has a particle size range from 1 to 500 µm, a particle size distribution which is defined by d(0.1) from 2 to 100 µm, d(0.5) from 30 to 210 µm and d(0.9) from 70 to 400 µm and a specific surface area of less than 1.0 m2/g.

The methods in claims 26, 27 and 30-32 recite “prophylaxis” or “prevention of transmission” of an infectious disease.  As set forth in the Remarks filed 09/19/2016 in the ‘690 application, “the term[s] prophylaxis and prevention in this art clearly mean to one of ordinary skill in the art the suppression or reduction of the recurrence of infection or the suppression or reduction of transmission of infection.”

Claims 23-25, 28, 29, 33 and 34 are product-by-process claims.  Claims 26, 27 and 30-32 are method claims that depend from claim 32 and thus, contain a product-by-process limitation.  As set noted in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration acknowledges broadening, but fails to identify a patent claim to be broadened.  As set forth in MPEP 1414(II), “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”  
Accordingly, a new reissue declaration is required.
Claims 1-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Recapture – 35 USC 251
Claim 23-34 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
For purposes of recapture, MPEP 1412.02 notes that “[t]he ‘original application’ includes the prosecution record of the application that issued as the patent for which the reissue application was filed.  In addition, the ‘original application’ includes the patent family’s entire prosecution history.  MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  For example, surrender may occur because of the prosecution history of related applications.”
“The recapture rule bars a patentee from recapturing subject matter, through reissue, that the patentee intentionally surrendered during the original prosecution in order to overcome prior art and obtain a valid patent.”  In re Youman, 679 F.3d 1335, 1343 (Fed. Cir. 2012).  The assessment of whether a reissue claim violates the recapture rule is a three step test: 1) determine “whether and in what ‘aspect’ the reissue claims are broader than the patent claims,” 2) if broader, determine “whether the broader aspects of the reissue claims relate to surrendered subject matter,” and 3) if broader in ways related to surrendered subject matter, determine “whether the surrendered subject matter has crept into the reissue claim.”  In re Youman, 679 F.3d 1335, 1344-45 (Fed. Cir. 2012).  See also MPEP 1412.02.  This three-step test is hereinafter referred to as the “Recapture Test.”
As for the first step of the Recapture Test, reissue claims 23-34 are broader than claim 1 of the ‘117 patent by not requiring that the crystalline N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate (hereinafter “crystalline compound”) has a purity of > 99%.
As for the second step of the Recapture Test, the requirement of a purity > 99% relates to subject matter previously surrendered by Applicant.  During prosecution of the ‘786 patent, in response to an anticipatory rejection under 35 USC 102(a)(1) over Laich (U.S. 2008/0220059) and an obviousness rejection under 35 USC 103 relying on Laich as a primary reference, applicant amended claim 1 to include a purity of > 99% (see amendment filed 09/02/2014):

    PNG
    media_image3.png
    87
    637
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    380
    638
    media_image4.png
    Greyscale


With respect to the 102 rejection, Applicant noted that the claims recite a purity of > 99%.  Applicant argued that Laich teaches a mixture of crystalline free base form and mesylate monohydrate at ca. 90:10, and thus, the claims are not anticipated by Laich (Remarks filed 09/02/2014, pp. 14-15).  With respect to the 103 rejection, Applicant argued that “Laich does not render the presently claimed invention obvious, for example, nothing therein teaches or suggests a purity of > 99% for the mesylate monohydrate salt.” (Remarks of 09/02/2014, p. 15).  All the issued claims in each of the ‘117 patent, the ‘124 patent and the ‘786 patent require that the crystalline compound has a purity of > 99%.  Accordingly, the broader aspects of reissue claims 23-34, i.e., not reciting a purity of > 99%, relates to subject matter surrendered in the “original application”.
As to the third step of the Recapture Test, reissue claims 23-34 have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured.  See MPEP 1412.02(II)(C).  While claim 23 and its dependent claims 24-34 have product-by-process steps for preparing the claimed crystalline compound, the steps do not require or set forth an ultimate degree of purity for the crystalline compound.  Thus, applicant has eliminated the > 99% purity limitation and has not replaced it with a surrender-generating limitation that relates to the surrendered subject matter.
By not reciting a purity of > 99%, reissue claims 23-34 present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the “original application”.  Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of the claimed compound for the treatment and/or prophylaxis and/or prevention of transmission of a herpes virus infection, does not reasonably provide enablement for the use of the claimed compound in the treatment and/or prophylaxis and/or prevention of transmission of any-and-all infectious diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  While all of these factors have been considered, a discussion of relevant findings is included below:
Firstly, there is a lack of predictability in the art.  As taught by Adalja et al (“Broad-Spectrum Antiviral Agents: A Crucial Pandemic Tool,” Expert Review of Anti-infective Therapy, 2019, vol. 17, no. 7, pp. 467-470), “very few existing antiviral agents have spectrums of activity that even slightly measure up to the spectrum of penicillin or sulfa, the first anti-bacterial agents discovered.” (See p. 467).  Adalja further teaches that “[t]he current antiviral discovery process and strategy is driven by an overarching aim of finding treatments for specific individual viruses of concern and not against viral families, let alone larger groupings of viruses akin to gram-positive or gram-negative spectrum antibacterial agents.  This fact, coupled with the inherent and unique challenges with viral class pathogens, will make broad spectrum antiviral agent development difficult.” (See p. 469).
Second, the disclosure of the invention fails to teach how the claimed compound can treat, prevent, or suppress any-and-all infectious diseases.  It is known in the art that N-[5-(aminosulfonyl)-4-methyl-2-thiazolyl]-N-methyl-4-(2-pyridinyl)-benzeneacetamide, also known as BAY 57-1293 or Pritelivir, is a helicase-primase inhibitor useful in the treatment of a herpes virus infection.  Helicase-primase is a unique target present in the virus which is not necessarily present in any and all infectious agents.  See Field (Drug Resistance Updates, 2011, 14, 45-51, of record on the IDS filed 02/26/2021, hereinafter “Field”), page 46, section 5.  Field teaches that the target is a unique protein complex which carries out unwinding and priming of herpes virus DNA during viral replication.  No correlation is provided, either by the instant specification or the prior art, between helicase-primase inhibition and the treatment of infectious diseases other than herpes simplex virus.  
Thus, since the prior art only provides guidance to the treatment of a herpes simplex virus infection using BAY 57-1293, and in view of the lack of predictability in the art, it would require undue experimentation for the artisan to practice the invention as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,340,535 to Schwab et al (hereinafter “Schwab ‘535”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Schwab ‘535 has an effectively filed date of September 26, 2012, i.e., the filing date of PCT/EP2012/068938.  As noted above, the ‘117 patent has continuation-in-part priority back to PCT/EP2012/068938.  PCT/EP2012/068938 does not provide support for, for example, the instantly claimed particle size range, particle size distribution, specific surface area, and mean maximum blood plasma concentration (mean Cmax).  Accordingly, the instant claims have an effective filing date of November 1, 2013, i.e., the filing date of the ‘850 application.
Schwab ‘535 teaches crystalline N-[5-(aminosulfonyl)-4-methyl-1,3- thiazol-2-yl]-N-methy]-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate  (hereinafter “crystalline compound”) having the formula:

    PNG
    media_image5.png
    166
    249
    media_image5.png
    Greyscale

at a more preferred purity of > 99% (see Abstract; col. 2, line 46 through col. 4, line 23; ¶ bridging cols. 9-10; and claims 1, 2, 7, 9-11 and 25).  Schwab ‘535 provides the single-crystal structure parameters and X-ray powder diffraction spectrum of the crystalline compound in Figs. 1A and 1B and claims 9-11.  Schwab’s synthesis in Example 1 is the same compound synthesis in Example 1 of the ‘117 patent.  Accordingly, while Schwab ‘535’s does not state the instantly claimed particle size range, particle size distribution, specific surface area and achievement of a mean maximum blood plasma concentration, such are inherent in Schwab ‘535’s crystalline compound.
	Schwab ‘535 further teaches that the crystalline compound can be used to treat herpes simplex virus in humans (see col. 13, lines 16-41; and claim 23).  Pharmacokinetic data derived from single and multiple dose applications in healthy volunteers exhibited favorable plasma concentration over time profiles with long lasting half-lives indicative for a once daily dosing regimen or less frequent such as once weekly.  The plasma concentrations in humans exceeded those reached in in vivo and in vitro experiments sufficient to effectively treat herpes simplex virus infections in various animal models and to prevent viral replication in cell culture (see col. 13, lines 22-30).  
	Schwab ‘535’s crystalline compound can be used in a pharmaceutical composition containing a carrier, and may be used in combination with the materials set forth in instant claim 26 (see col. 6, lines 17-31; claims 12, 19 and 22).  Dosing can be thrice daily, twice daily, once daily, thrice weekly, twice weekly, or once weekly (see col. 15, lines 34-37).
	Accordingly, Schwab ‘535 anticipates claims 1-34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,119,786 (the ‘786 reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, though of different scope than the instant claims, claims 1-19 of the ‘786 reference patent anticipate the compound and pharmaceutical composition of instant claims 1-22.  In particular, claims 1-19 of the ‘786 reference patent are directed to a unit dosage containing crystalline N-[5-(aminosulfonyl)-4-methyl-1,3- thiazol-2-yl]-N-methy]-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate having a purity of > 99%, but are of slightly different scope in requiring a particle size distribution of 1 to 500 µm as opposed to 2 to 500 µm in the instant claims.  Claims 1 -19 of the ‘786 reference patent also further require that the unit dosage contains 5 to 29% by weight of the crystalline N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridiny- l)-phenyl]acetamide mono methanesulfonic acid monohydrate particles measured as the free base equivalent dosage.  Such is not required by the instant claims, but is not excluded by the instant claims.
Claims 1-19 of the ‘786 reference patent also anticipate the compound and pharmaceutical composition of instant 23-25, 28, 29, 33 and 34.  While claims 1-19 of the ‘786 reference patent do not set forth the product-by-process steps of instant claims 23-25, 28, 29, 33 and 34, claims 1-19 set forth the same crystalline N-[5-(aminosulfonyl)-4-methyl-1,3-thiazol-2-yl]-N-methyl-2-[4-(2-pyridiny- l)-phenyl]acetamide mono methanesulfonic acid monohydrate compound as here claimed.
Instant claims 26, 27 and 30-32 are method of use claims for the crystalline compound.  However, the claimed utility for treatment and/or prophylaxis of an infectious disease and/or transmission of an infectious disease, such as herpes simplex virus, is the same utility for the crystalline compound set forth in the ‘786 reference patent claims.  See, for example, the paragraph bridging cols. 10-11 and col. 25, lines 58-64 of the ‘786 reference patent specification.  See also MPEP 804(II)(B)(2)(a).  Accordingly, claims 1-19 of the ‘786 reference patent, though directed to the crystalline compound, render obvious the claimed method of use of the crystalline compound.

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,340,535 (the ‘535 reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, while the claims of the ‘535 reference patent do not recite the instantly claimed particle size range, particle size distribution, specific surface area and achievement of a mean maximum blood plasma concentration, such are inherent in the ‘535 reference patent’s claimed crystalline N-[5-(aminosulfonyl)-4-methyl-1,3- thiazol-2-yl]-N-methy]-2-[4-(2-pyridinyl)-phenyl]acetamide mono methanesulfonic acid monohydrate (hereinafter “crystalline compound”).  In particular, based on the single-crystal structure parameters and X-ray powder diffraction spectrum in the ‘535 patent’s claims 9-11, and based on the synthesis process in the ‘535 reference patent’s claims 2-8, the crystalline compound in the ‘535 reference patent is the same as here claimed.  Accordingly, claims 1-25 of the ‘535 reference patent anticipate claims 1-31 and 33-34.
Claim 32 requires administering a pharmaceutical composition of the crystalline compound for thrice daily, twice daily, once daily, thrice weekly, twice weekly, or once weekly.  While the claims of the ‘535 reference patent do not provide a dosing schedule, they teach administering the crystalline compound for the same purpose as here claimed, i.e., treatment of herpes simplex infection (see claims 20-24 of the ‘535 reference patent and instant claim 31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered the ‘535 reference patent’s claimed crystalline compound for a dosing schedule as here claimed so as to treat herpes simplex infection.


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,137,117 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991     	Central Reexamination Unit 3991